DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action, of which claims 1, 10 and 17 are independent claims.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed term in claim 1, 10 and 17 “a plurality of devices” where the control operation performs. It is not clear whether “a plurality of devices” referring to previously recited of plurality of devices for a device data model. 
The limitation in claims 1, 10 and 17 “the inference engine” lack antecedent basis.
The term “potential state” in claims 2, 11 and 18 is a relative term which renders the claim indefinite. The term “potential state” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The claimed terms in claims 3, 12 and 16 “a process, an operation, a facility, and a residence” lacks antecedent basis.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatourian et al, US 20150379400 A1 (hereinafter “Tatourian”).

As to claims 1, 10 and 17,
Tatourian teaches a method, comprising: 
dynamically updating a first data model link (paragraph 0076, communication interface) between a first one or more asset data model components of an asset data model (paragraph 0033, cloud servers) and a first one or more device data model components of a device data model (Tatourian, paragraph 0076, communication interface 750 may provide an interface for computing device 700 to communicate with the variety of sensors as previously discussed in connection with FIG. 1. In embodiments, communication interface 750 may provide an interface for computing device 700 to communicate over one or more network(s) and/or with any other suitable device. With paragraph 0054 for the behaving model of the user may be dynamically updated, such as based at least in part on the feedback from the user. As an example, apparatus 200 may provide a particular recommendation to the user. The user may later provide feedback to indicate whether the user likes or dislikes the recommendation. The behavioral model of this user may be updated based on the user's feedback, e.g., by analysis module 240. See Fig. 1), 
wherein the device data model contains data collected from a plurality of devices and control operations performed upon a plurality of devices, and organized based on one or more attributes of the plurality of devices (Tatourian, paragraph 0039, data collector 220 may receive environmental data from, e.g., sensing device 174 or mobile device 140. User devices, as illustrated in FIG. 1, may collect many types of contextual data related to a particular environmental setting. Such contextual data may include, but not be limited to, location, time, user activity, user mood, user health conditions, etc. In embodiments, data collector 220 may collect and aggregate in-situ contextual data with its associate environmental data, from distributed sources. As an example, information of a particular environmental setting, such as geo, radiation, water quality, temperature, air quality, power lines, noise levels, long-term health status of inhabitants of the area, etc., associated with a user's response, reaction, or comments of that particular environmental setting may be received by data collector 220. With the rise of environmental concerns, environmental data and user inputs may be collected, e.g., by apparatus 200, from many individuals for environmental data aggregation, analysis, sharing, and new applications. In embodiments, analysis module 240 may be configured to tag or mark environmental data with context information, e.g., as the metadata with para 0041 for analysis module 240 may be configured and used by apparatus 200 to analyze environmental data and/or contextual information of the environmental data. In embodiments, analysis module 240 may build a behavioral model of a user with any suitable behavioral modeling theories and techniques, based on environmental data and associated contextual information); 
processing the device data model to determine normalized data relationship paths utilized by the inference engine to populate a device element data set (Tatourian, paragraph 0042, In building a behavioral model, analysis module 240 may be configured and used for the abstraction, recognition, or understanding of situations/activities/events relating to a particular environmental setting); 
executing, by operation of one or more computer processors, an asset data model query against the asset data model comprising analyzing asset data model component metrics by querying the device element data set, based on the updated first data model link (Tatorian, paragraph 0047 for Apparatus 200 may include user query module 260 configured to receive and process user queries. With paragraph 0033 for cloud 160 may include one or more server devices, for example, server 162 and/or data server 164, hereinafter, collectively referred to as “recommendation server,” incorporated with the teachings of the present disclosure, to cooperatively enable a user to obtain recommendations. In embodiments, server 162 may be application servers, which may perform application related logic relating to analyzing environmental data and providing recommendations accordingly. In embodiments, data server 164 may be configured to provide data services for analyzing environmental data and providing recommendations accordingly, so that environmental data and the knowledge based on the environmental data may be managed, stored, queried, and retrieved from cloud 160 with paragraph 0035 for the recommendation server may analyze various social networks and automatically build up a mapping relationship between a user and the user's online accounts in social networks. As a result, the recommendation server may provide recommendations to a user's friends on his or her social networks based on the user's preferences, opinions, reactions, or comments for the particular environmental setting); 
executing a control operation based on the asset data model query against the device element data set and the updated first data model link (Tatourian, paragraph 0052, apparatus 200 may provide environmental data to consumers, research institutions, government agencies, or other entities. In the meantime, any receiving entities may provide feedback on what types of information is of greater interest, from whom, etc. back to apparatus 200. This kind of feedback loop may further improve the effectiveness, relevancy, and adaptability of apparatus 200); and 
generating an asset data model descriptive analytics determination output, based on the execution of the asset data model query (Tatourian, paragraph 0052, apparatus 200 may provide environmental data to consumers, research institutions, government agencies, or other entities. In the meantime, any receiving entities may provide feedback on what types of information is of greater interest, from whom, etc. back to apparatus 200. This kind of feedback loop may further improve the effectiveness, relevancy, and adaptability of apparatus 200 with paragraph 0051 for recommendations may be provided to the user based on that user's situation via presentation module 270. As an example, presentation module 270 may deliver augmented reality via a user's glassware, such as displaying points of interest on a trail route based on the behavioral model of the user while the user is riding his mountain bike on the trail. In embodiments, recommendation module 250 and presentation module 270 may be exposed to the development community via application programming interface (API) and software development kit (SDK) to enable developers to create unique user interfaces (UIs) and experiences to provide recommendations to users).  
As to claims 2, 11 and 18,
Tatourian teaches the method of claim 1, wherein generating the asset data model descriptive analytics determination output further comprises: determining a state from a plurality of potential states for a first element of at least one of a process, an operation, a facility, and a residence (Tatourian, paragraph 0042 for In building a behavioral model, analysis module 240 may be configured and used for the abstraction, recognition, or understanding of situations/activities/events relating to a particular environmental setting. Moreover, analysis module 240 may use perceptual computing algorithms to determine user states (e.g., relaxed, excited, etc.) to facilitate the abstraction of situations associated with the particular environmental setting. In embodiments, the user state may be determined by a user device based on that user's response to that particular environmental setting, such as a change of pulse, respiratory rate, etc, for indicating whether the user is excited for that particular environmental setting).  
As to claims 3, 12 and 18,
Tatourian teaches the method of claim 2, wherein generating the asset data model descriptive analytics determination output further comprises: dynamically updating a graphical user interface for a dashboard for monitoring the at least one of a process, an operation, a facility, and a residence, based on the determined state for the first element (Tatourian, paragraphs 0040, 0042, 0054-0055, 0063, the behaving model of the user may be dynamically updated, such as based at least in part on the feedback from the user).  
As to claims 4 and 13,
Tatourian teaches the method of claim 2, wherein generating the asset data model descriptive analytics determination output further comprises: selecting a control instruction based on the state; and transmitting an electronic notification over a data communications network including the control instruction to cause a control device to perform a corresponding operation (Tatourian, paragraphs 0029,0032, 0042,0055,0053, a user device may be configured to selectively actuate a particular type of sensor and command various sensor related operations, such as to start, stop, or pause operations for some sensors, or to adjust sensitivity of other sensors).  
As to claims 5, 14 and 19,
Tatourian teaches the method of claim 1, further comprising: upon determining that a second device data model has become available, dynamically generating a plurality of data model links between a plurality of asset data model components of the asset data model and a plurality of device data model components of the second device data model (Tatourian, paragraph 0045, analysis module 240 may refine or rebuild the behavioral model of a user when new environmental data is received by apparatus 200. In embodiments, analysis module 240 may refine or rebuild the behavioral model of the user when a user input is received by apparatus 200, e.g., via user input module 230. In embodiments, analysis module 240 may refine or rebuild the behavioral model of the user upon a request from recommendation module with paragraph 0034 for the recommendation server may be configured to serve multiple user devices associated with a user, as well as multiple users. The recommendation server may be configured to register or associate multiple user devices with a user through, for example, the user's email address, phone number, driver's license number, student identification number, passport number, biological information, or any other suitable credential).  
As to claims 6, 15 and 20,
Tatourian teaches the method of claim 1, further comprising:  processing, by an ontology library generator, at least one of the asset data model and the device data model, to define an ontological model (Tatourian, paragraph 0033-0034, 0046, cloud 160 may include one or more server devices, for example, server 162 and/or data server 164, hereinafter, collectively referred to as “recommendation server,” incorporated with the teachings of the present disclosure, to cooperatively enable a user to obtain recommendations. In embodiments, server 162 may be application servers, which may perform application related logic relating to analyzing environmental data and providing recommendations accordingly. In embodiments, data server 164 may be configured to provide data services for analyzing environmental data and providing recommendations accordingly, so that environmental data and the knowledge based on the environmental data may be managed, stored, queried, and retrieved from cloud 160).  


As to claims 7, 16 and 20,
Tatourian teaches the method of claim 6, further comprising: 
generating an ontology library based on the ontological model (Tatourian, paragraph 0046, Analysis module 240 may be coupled to data module 280. In embodiments, data module 280 may be configured to be used by apparatus 200 to manage data, e.g., to store, retrieve, query, and manipulate environmental data. In embodiments, contextual information may be stored together with environmental data. In embodiments, user behavioral models may be stored via data module 280. Data module 280 may be coupled with one or more database management systems (DBMS) which allow the definition, creation, querying, update, and administration of databases. Data module 280 may use any one of the database standards, such as structured query language (SQL), open database connectivity (ODBC), Java database connectivity (JDBC), unstructured databases (NoSQL), or any other database standard to work with more than one database. Data module 280 may be configured to store environmental data locally in apparatus 200 or remotely in a remote device); 
deploying the ontology library to a first computing node (Tatourian, paragraph 0046, Analysis module 240 may be coupled to data module 280. In embodiments, data module 280 may be configured to be used by apparatus 200 to manage data, e.g., to store, retrieve, query, and manipulate environmental data. In embodiments, contextual information may be stored together with environmental data); 
generating an ontology instance based on the ontology library deployed to the first computing node (Tatourian, paragraph 0046, Data module 280 may be coupled with one or more database management systems (DBMS) which allow the definition, creation, querying, update, and administration of databases. Data module 280 may use any one of the database standards, such as structured query language (SQL), open database connectivity (ODBC), Java database connectivity (JDBC), unstructured databases (NoSQL), or any other database standard to work with more than one database. Data module 280 may be configured to store environmental data locally in apparatus 200 or remotely in a remote device); 
modifying a first software application, based on the ontology instance; and managing the first computing node utilizing the modified first software application (Tatourian, paragraph 0046, Data module 280 may be coupled with one or more database management systems (DBMS) which allow the definition, creation, querying, update, and administration of databases. Data module 280 may use any one of the database standards, such as structured query language (SQL), open database connectivity (ODBC), Java database connectivity (JDBC), unstructured databases (NoSQL), or any other database standard to work with more than one database. Data module 280 may be configured to store environmental data locally in apparatus 200 or remotely in a remote device).

As to claim 8,
Tatourian teaches the method of claim 1, further comprising: dynamically generating a graphical user interface for modifying the device data model to include a new device, using the asset data model and a domain data model, wherein the domain data model includes the device data model as well as other domain-specific information (Tatourian, paragraph 0039 and 0045, data collector 220 may receive environmental data from, e.g., sensing device 174 or mobile device 140. User devices, as illustrated in FIG. 1, may collect many types of contextual data related to a particular environmental setting. Such contextual data may include, but not be limited to, location, time, user activity, user mood, user health conditions, etc. In embodiments, data collector 220 may collect and aggregate in-situ contextual data with its associate environmental data, from distributed sources. As an example, information of a particular environmental setting, such as geo, radiation, water quality, temperature, air quality, power lines, noise levels, long-term health status of inhabitants of the area, etc., associated with a user's response, reaction, or comments of that particular environmental setting may be received by data collector 220. With the rise of environmental concerns, environmental data and user inputs may be collected, e.g., by apparatus 200, from many individuals for environmental data aggregation, analysis, sharing, and new applications with paragraph 0045 for analysis module 240 may refine or rebuild the behavioral model of a user when new environmental data is received by apparatus 200).
As to claim 9,
Tatourian teaches the method of claim 8, dynamically generating the graphical user interface further comprises: generating a first interface page for creating links between the new device and a second one or more asset data model components of the asset data model; generating a second interface page for defining attributes of data generated by the new device; and generating a third interface for defining one or more organizational relationships associated with the new device (Tatourian, paragraph 0039 and 0045, data collector 220 may receive environmental data from, e.g., sensing device 174 or mobile device 140. User devices, as illustrated in FIG. 1, may collect many types of contextual data related to a particular environmental setting. Such contextual data may include, but not be limited to, location, time, user activity, user mood, user health conditions, etc. In embodiments, data collector 220 may collect and aggregate in-situ contextual data with its associate environmental data, from distributed sources. As an example, information of a particular environmental setting, such as geo, radiation, water quality, temperature, air quality, power lines, noise levels, long-term health status of inhabitants of the area, etc., associated with a user's response, reaction, or comments of that particular environmental setting may be received by data collector 220. With the rise of environmental concerns, environmental data and user inputs may be collected, e.g., by apparatus 200, from many individuals for environmental data aggregation, analysis, sharing, and new applications with paragraph 0045 for analysis module 240 may refine or rebuild the behavioral model of a user when new environmental data is received by apparatus 200).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference McCoy et al. (US 20070055760 A1) discloses a building automation system (BAS) comprising a plurality of end devices, at least one communication network, a protocol-independent server engine, and a graphical user interface (GUI). The end devices are each associated with at least one of a space, a system, or a subsystem for at least a portion of a building or a campus. The communication network supports a plurality of communication protocols and communicatively couples at least a portion of the plurality of end devices. The server engine is communicatively coupled to the at least one communication network and, in one embodiment, is adapted to selectively implement the dynamic extensibility capability to establish communications with, to receive and store data about, and to control the end devices and to selectively implement the automatic configuration capability to determine at least one characteristic of each of the end devices, wherein the at least one characteristic comprises a communication protocol compatible with the end device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



2/26/2022

/NARGIS SULTANA/Examiner, Art Unit 2164